Quillian, Judge.
The defendants were charged with, and convicted of, aggravated assault by using a knife to escape from the Cherokee County jail. They bring their appeal to this court enumerating as error the denial of their motion to set aside the verdict and to grant a new trial, and the denial of their motion for a directed verdict at the close of the state’s case. Held:
The state’s evidence amply supports the verdict of the jury. The trial court did not err in denying the motion for a directed verdict or the motion to set aside the verdict and to grant a new trial.

Judgment affirmed.


Pannell, P. J., and Clark, J., concur.